DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2.	Acknowledgment is made of Continuing Data: This application has PRO 63/036,473 filed 06/09/2020.
3.	Claims filed 05/27/2021 have been acknowledged.  Claims 1-20 are pending in the application.  

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 7-10, 12-16 and 19-20 are rejected under the first inventor to file provisions of the AIA , 35 U.S.C. 102(a)(1) as being anticipated by Brunel (Pub. No. US 2019/0163446 A1; hereinafter referred to as Brunel).

As per claim 1, Brunel discloses one or more non-transitory computer-readable media, having stored thereon instructions that when executed by a computing device, cause the computing device to perform operations comprising: 
		receiving one or more deployment specifications that describe one or more operations of an RTE when executing RTE service code to implement an RTE service; analyzing one or more model constraints of an executable model and the one or more deployment specifications, wherein the executable model when executed simulating a behavior of a system (See p. [0031, 0068-0069] – specification analysis); and generating code from the executable model based on the analyzing, wherein the generating comprises: (1) generating one or more service access points for the code, wherein the one or more service access points interface with the RTE and call the RTE service code to implement the RTE service, and (2) determining a location for each of the one or more service access points in the code, wherein the generated code when executed satisfies the deployment specifications (See p. [0043,0067-0070] and Fig. 6 – interface pointers; and generating code), or determining an implementation, of a plurality of different implementations, for the RTE service based on the analysis of the one or more model constraints and the one or more deployment specifications, wherein the RTE service is configured to be implemented in a plurality of different ways utilizing the plurality of different implementations, wherein the determined implementation satisfies the deployment specifications (See p. [0058], Fig. 6 – implementation analysis for deployment specification).

As per claim 2, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the functionality is one of a rate transition block, a sine wave, an integrator, an error status, an output port, an input port, or a parameter (See p. 0028] “A specified model 102 can also comprise information about specific functions, interfaces, ports, and their attributes that one or more implementation code segments, produced from the specified model, use to execute functionality and interact with other code segments executing in the system”).

As per claim 3, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the one or more model constraints are determined by analyzing one or more model parameters of the executable model utilizing one or more algorithms or techniques, and wherein the one or model constrains affect one or more of timing, coherency, or latency of data associated with the executable model (See p. [0028] “A specified model 102 may include descriptions for one or any combination of the following model segment types: time-based model segment, state-based model segment, event-based model segment, and dataflow-based model segment”).

As per claim 4, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the one or more deployment specifications are one or more RTE specifications and the one or more RTE specifications describe one or more of a scheduling technique utilized by the RTE when the RTE service code executes, an intra process communication technique utilized by the RTE when the RTE service code executes, or a basic service utilized by the RTE when the RTE service code executes, or the one or more deployment specifications are one or more operating system (OS) specifications and the one or more OS specifications describe one or more of a process management technique utilized by the RTE when the RTE service code executes, a clock synchronization technique utilized by the RTE when the RTE service code executes, the intra process communication technique utilized by the RTE when the RTE service code executes, or the basic service utilized by the RTE when the RTE service code executes (See p. [0030] “the meta-model may further define requirements on the implementation and configuration of underlying run-time execution services (e.g., scheduling, memory-management, communication, etc.) that are used for execution of the implementation code 104 on a dynamic system comprising one or a network of processing units. The meta-model information can include, for example, identification of specific functions and their attributes permitted for use in implemented code and/or identify attributes of interfaces and ports permitted for use in the implemented code. The information included in the meta-model description 101 may also include descriptive language about parts of the meta-model, e.g., text explanations associated with permitted functions and their attributes. In some cases, the meta-model description 101 or specified model 102 can also include information relevant to hardware features used in a physical system (e.g., allowed native data representation attributes, data IO access protocols, data link attributes, etc.)”).

As per claim 7, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), where the code for the executable model is generated, the code is utilized with a plurality of different RTEs (See Fig. 6 – RTEs).

As per claim 8, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), where the implementation is determined, the instructions cause the computing device to perform operations further comprising: receiving one or more different deployment specifications; analyzing the one or more model constraints of the executable model and the one or more different deployment specifications; and determining a different implementation, of the plurality of different implementations, for the RTE service based on the analysis of the one or more model constraints and the one or more different deployment specifications (See Fig. 6; also p. [0044-0050, 0066] – implementations for RTE service based on analysis).

As per claim 9, Brunel discloses the one or more non-transitory computer-readable media of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the implementation and the different implementation are a same implementation (See p. [0030-0034, 0058] – same or different implementations).

As per claim 10, Brunel discloses the one or more non-transitory computer-readable media of claim 8 (See claim 8 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), wherein the implementation and the different implementation are different implementations (See p. [0030-0034, 0058] – same or different implementations).

As per claim 12, Brunel discloses the one or more non-transitory computer-readable media of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 102(a)(1)), where the code for the executable model is generated, the instructions cause the computing device to perform operations further comprising: determining one or more deployment constraints associated with a target system on which the generated code is to be deployed, wherein the analyzing is based on the one or more model constraints, the one or more deployment specifications, and the one or more deployment constraints (See Figs. 5-6; p. [0044,0051-0068] – model constraints and specifications).

Claims 13-16 and 19 are essentially the same as claims 1-4 and 7 except that they are set forth the claimed invention as a method, and they are rejected with the same reasoning as applied hereinabove.

Claim 20 is essentially the same as claim 1, except that it is set forth the claimed invention as a system, and it is rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
8.	Claim(s) 5-6, 11 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose the limitations: " where the code for the executable model is generated, the instructions cause the computing device to perform operations further comprising: modifying the one or more deployment specifications to produce one or more modified deployment specifications; analyzing the one or more model constraints of the executable model and the one or more modified deployment specifications; and generating, without modifying the executable model, the code from the executable model based on the analyzing the one or more model constraints of the executable model and the one or more modified deployment specifications, wherein the generating comprises: generating the one or more service access points for the code, wherein the one or more service access points interface with the RTE and call the RTE service code to implement the RTE service, and determining a different location for each of the one or more service access points in the code… where the code for the executable model is generated, the instructions cause the computing device to perform operations further comprising: receiving one or more different deployment specifications that describe the one or more operations of a different RTE that implements a different RTE service; analyzing the one or more model constraints of the executable model and the one or more different deployment specifications; and generating different code from the executable model and for the different RTE based on the analyzing, wherein the generating comprises: generating one or more different service access points for the different code, wherein the one or more different service access points interface with the RTE and call different RTE service code to implement the different RTE service, and determining a different location for each of the one or more different service access points in the different code… where the code for the executable model is generated, the instructions cause the computing device to perform operations further comprising: determining, based on the analyzing, a model location in the model for a selected service access point of the one or more service access points; and inserting a graphical affordance representing the selected service access point at the determined model location in the model; and displaying, on a display device, the model with the inserted graphical affordance" as specified by the claim(s).

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aldrich – Patent No. US 8,615,385 B1; which teaches: System And Method For Identifying And Reducing Model Complexities Affecting Model Verification.	
Adir et al. – Patent No. US 9,870,313 B2; which teaches: Unit-level Formal Verification For Vehicular Software Systems.	
Englehart et al. – Patent No. US 9,536,023 B2; which teaches: Code Generation For Using An Element In A First Model To Call A Portion Of A Second Model.
		
10.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).
								
Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        08/03/2022.